Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 8/19/2021.
•	 Claims 1-7, 9-21 are pending on this application.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated August 19, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-7, 9-21 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1  
• wherein said simulation machine comprises nodes connected to each other by a network, said nodes collectively representing a volume with each node corresponding to a 
Claims 20 and 21
• wherein said interactions include interactions between particles in said first and second parts and interactions between particles in said second and third parts and exclude interactions between particles in said first and second parts and whereinApplicant(s) : Ping Tak Peter Tang et al.Attorney Docket No.: 30023-019002 Serial No. : 16/566,041 Filed: September 10, 2019 Page: 6of20 said simulation includes loading information from all particles in said first and third parts into a module set of said first node, streaming information from particles in at least one of said second and third parts through said module set after having loaded and prior to having received information for all particles in said second part, and evaluating said interactions in said module set;
	
	The closest prior art of record –Bowers et al. (Pub. No.: US 2008/0243452 A1) discloses a generalized approach to particle interaction can confer advantages over previously described method in terms of one or more of communications bandwidth and latency and memory access characteristics. These generalizations can involve one or more of at least spatial decomposition, import region rounding, and multiple zone communication scheduling.
(Anton, a Special-Purpose Machine for Molecular Dynamics Simulation, ISCA, 2007, pp 1-12) discloses  massively parallel machine called Anton, which should be capable of executing millisecondscale classical MD simulations of such biomolecular systems. Anton has been designed to use both novel parallel algorithms and special-purpose logic to dramatically accelerate those calculations that dominate the time required for a typical MD simulation
 Another relevant prior art of record –  Zhou et al. (Patent No.: US 7,096,167 B2) teaches molecular dynamic simulation that includes performing at least one algorithm having an electrostatic interaction calculating function and a multiple time step function, and subdividing forces on a basis of distance over which the forces act, and a processor for processing the data by executing the instructions in order to propagate the biomolecular system from a first set of coordinates to a second set of coordinates.
Fejes et al.  (Pub. No.: US 20070276791 A1) teaches a model of interaction energies between a group of bodies, such as molecules or atoms in solution. A computer simulation of the molecular interactions of bodies in solution is performed by first creating a coordinate system that defines a position of each body in a two dimensional or a three-dimensional space.
Patrick Xavier (Patent No.: US 6407748 B1) conceptually presents method and apparatus for modeling interactions representing two bodies undergoing translations by two swept volume representations.
Nikolay Sakharnykh (Pub. No.: 2014/0257769 A1) discloses MD simulation with significantly increased multithreaded parallelism. A substance body is divided into a plurality of cells. With respect to a current center cell, its neighbor particles can be partitioned into groups with groups processed in sequence by a dedicated CTA that comprises a plurality of warps.
 et al. (Pub. No.: US 2003/0008326 A1) discloses a method for determining a structure model for a test ligand bound to a macromolecule binding site. Structural constraints for the test ligand are derived from spectroscopic signals arising from interactions between the test ligand and macromolecule. 
Yet, another relevant prior art of record – Arnold et al.  (Pub. No.: US 2012/0171693 A1) relates to biomolecular engineering and design, including methods for the design and engineering of biopolymers such as proteins and nucleic acids. 
Desmet et al.  (Patent No.: US 8,571,806 B2) provides methods for generating information related to the molecular structure of a biomolecule.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 20 and 21.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-7, 9-21 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146